 



Exhibit 10.2
March 26, 2007
VIA Overnight Mail
Scott Hardy
5002 Trailridgeway
Atlanta, GA 30338
Dear Scott:
I am pleased to officially offer you the opportunity to join us at GSI Commerce.
I truly believe that you will be a great addition to our team.
Subject to compliance with the terms and conditions of this letter and approval
of the Board of Directors of GSI Commerce, Inc., and subject to fully satisfying
all final background and reference checks, we are pleased to offer you
employment in the position Executive Vice President, Business Management at GSI
Commerce Solutions, Inc. (the “Company”). In your capacity as EVP, Business
Management, you will be responsible for the functions outlined in the position
description given to you and discussed with you and will have such other
responsibilities and duties consistent with your position as may from time to
time be prescribed by the Company’s Chief Executive Officer or Board of
Directors. You will devote your working time, energy, skill and best efforts to
the performance of your duties for the Company in a manner which will further
the business and interests of the Company. Your principal place of employment
will be at the Company’s offices in King of Prussia, PA. The terms of your
employment are:

  •  
Your annual base salary will be $400,000.00. Your base salary, less payroll
deductions and required withholdings, will be payable in accordance with the
Company’s normal payroll practices. Your base salary will be reviewed annually
after December 31, 2007 during the Company’s annual performance review process.
Merit increases will be based upon your performance review rating. You will be
eligible for a review and increase (not pro-rated) in January, 2008.
    •  
Subject to approval of the Board of Directors of GSI Commerce, Inc., you will be
granted under the GSI Commerce, Inc. 2005 Equity Incentive Plan or such other
plan as may then be in effect (the “Equity Plan”) a Restricted Stock Unit award
to receive shares of GSI Commerce, Inc. This award will have an aggregate value
of $1,250,000.00 based on the fair market value of a share of such Common Stock
on the later of the date the Board approves the grant or the date you begin
employment with the Company. This award will vest as to 20% of the total number
of shares on each of the first, second, third, fourth and fifth annual
anniversary of the date the grant. The Company will deliver the shares to you as
they vest, and you will not be required to pay any consideration for the vested
shares other than the services you rendered to the Company. You will be eligible
for an annual grant (not pro-rated) in March, 2008.

 

 



--------------------------------------------------------------------------------



 



     
 
  March 26, 2007 
 
  Page 2 

  •  
You will be eligible to participate in the annual bonus plan available to senior
management level employees at the Company. Under the plan recently approved by
the Board of Directors, you will have the opportunity to receive an incentive
bonus of 50% of your base pay provided you and the Company achieve certain
performance objectives. We are guaranteeing you will receive a full bonus for
2007 paid in March of 2008. The Company retains the right to modify, replace or
terminate any bonus plan or program from time to time, although this will not
apply to your 2007 bonus guarantee. All interpretations and determinations with
respect to bonuses, including calculation of the amount of any bonus and
determination that a bonus has been earned, will be made by the Company and the
Company’s determination will be final and binding.
    •  
You will be eligible to participate in all employee benefit plans or programs of
the Company now existing or established hereafter and offered generally to other
senior management team members of the Company, subject to the terms and
provisions of such plans including applicable waiting periods. Details about
these benefits will be made available for your review. The Company retains the
right to modify, replace or terminate any or all of its employee benefits plans
or programs (including the Equity Plan) from time to time.
    •  
It is our objective to move you and your family to the King of Prussia, PA area
as quickly and seamlessly as possible. Toward that goal, the Company will pay or
reimburse you for the actual and reasonable expenses for the following items
relating to your relocation from Atlanta, GA to King of Prussia, as outlined
herein. We will reimburse you for the physical move of you and your household
goods including packing and unpacking your household goods and personal effects;
moving two automobiles; temporary living and temporary storage in the King of
Prussia area for 90 days; and two house hunting trips which consists of
round-trip airfare for two people, hotel accommodations for up to four nights,
car rental for five days and meals (up to $50 per day per person). We will pay
you an amount equal to 2% of the purchase price of your new home to cover some
of the costs associated with that purchase. We will pay this to you within
7 days of closing. We will also provide you with home sale protection to cover
the unlikely event that you suffer a financial loss on the sale of your home
related to any significant investments made to renovate your home in the past
two years, up to a maximum of $100,000. We will provide you with a relocation
allowance of up to $50,000 less taxes. Finally, in the event that you are
carrying two mortgages simultaneously, we will cover the interest cost of the
lower of the two mortgages for up to four (4) months. You will be required to
submit such invoices and documentation as may be reasonably required by the
Company for all reimbursements.
    •  
If you resign your employment with the Company or the Company terminates your
employment with “cause” (as defined below) during the first two (2) years of
your employment, you will repay the Company a pro-rata portion of all amounts
incurred or reimbursed by the Company in connection with such relocation as
follows: 100% will be reimbursed by you if such a departure occurs in the first
year of your employment and the reimbursement owed will decline by 1/12 for each
month in the second year.

 

 



--------------------------------------------------------------------------------



 



     
 
  March 26, 2007 
 
  Page 3 

  •  
The term “cause” means that (i) gross negligence or willful misconduct in the
performance of your duties for the Company; (ii) breach or violation, in a
material respect, of any agreement between the Company and you, the Company’s
Code of Business Conduct or any of the Company’s policy statements, including
those regarding conflicts-of-interest, insider trading, confidentiality or
harassment; (iii) commission of a material act of dishonesty or breach of trust;
(iv) acting in a manner that is inimical or injurious, in a material respect, to
the business or interests of the Company; or (v) conviction of a felony.
    •  
Within 30 days from your start date, the Company will pay you a one-time signing
bonus of $100,000, less taxes. Like the relocation assistance, should you resign
your employment with the Company or should the Company terminate your employment
for cause during your first two years of employment, you will repay to the
Company a pro-rata portion of this sign-on bonus under the same terms outlined
above.
    •  
You may terminate your employment with the Company at any time and for any
reason whatsoever. Likewise, the Company may terminate your employment at any
time and for any reason whatsoever, with or without cause or advance notice.
This at-will employment relationship cannot be changed except in writing signed
by an officer of the Company.
    •  
If the Company terminates your employment without “cause”, the Company will
continue to pay your base salary in accordance with the terms of this letter as
follows: if such a termination occurs in 2007, we will provide 24 months of
base-pay; if it occurs in 2008, we will pay you 18 months of base-pay; and if it
occurs in 2009, we will provide you with 12 months of base-pay. These payments
will be made only if you are terminated without cause and provided you execute
the Company’s standard separation and release agreement. Any severance to which
you become entitled under this paragraph will be payable in accordance with the
Company’s normal payroll practices and will be subject to payroll deductions and
required withholdings.

You represent to the Company that there are no restrictions, agreements or
understandings whatsoever to which you are a party or by which you are bound
which would prevent or make unlawful your execution of this letter or your
employment hereunder and that your execution of this letter and your employment
hereunder do not constitute a breach of any agreement or understanding to which
you are a party or to which you are bound. You also represent that you will not
bring with you to the Company or use during your employment with the Company any
confidential or proprietary information of any prior employer or other third
party with respect to which you are under a confidentiality obligation. To the
extent required by law, this offer is subject to satisfactory proof of your
right to work in the United States
As an employee of the Company, you will be expected to abide by the Company’s
rules and regulations, acknowledge in writing that you have read and will comply
with the Company’s Code of Business Conduct and the Company’s Employee Handbook.
As a condition of your employment, you will be required to sign and comply with
the Company’s form of Employee Agreement (a copy of which is attached), which
includes a prohibition on the unauthorized use or disclosure of the Company’s
confidential or proprietary information, a prohibition against engaging in
competitive activities or soliciting employees of the Company during, and for
one year after the end of, your employment with the Company, and provisions
acknowledging the Company’s ownership in, and assigning to the Company all
rights to, any inventions developed by you during your employment with the
Company.

 

 



--------------------------------------------------------------------------------



 



     
 
  March 26, 2007 
 
  Page 4 

The employment terms set forth in the above bullets in this letter supersede any
prior written or oral agreements or promises and any contemporaneous or
subsequent oral agreements or promises made to you by anyone on behalf of the
Company with respect to such employment terms.
Please indicate your acceptance of this offer by signing and dating this letter
where indicated below, and returning a copy to me on or before March 30, 2007.
If you accept this offer, and subject to satisfaction of the conditions set
forth in this letter, we expect that you will begin your employment with the
Company no later April 30, 2007.*
Once again, I am thrilled you are joining us. I believe you are really going to
enjoy working here, and I know you will add tremendous value. Feel free to call
me with any questions.
Sincerely,
/s/ Michael G. Rubin
Michael Rubin
Chairman and CEO
AGREED TO AND ACCEPTED:

     
/s/ J. Scott Hardy
 
Scott Hardy
   
 
   
3/28/07
 
Date
   

4/30 subject to separation agreement w/BE

 

 